Citation Nr: 0900846	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-30 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder, 
diagnosed as degenerative disc disease with radiculopathy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to July 1980 
and from January to September 2003.  He had additional 
periods of duty in the United States Army Reserves since 
1982.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
claim on appeal.


FINDINGS OF FACT

1.  The veteran's current low back disorder is not related to 
an injury during a period of active duty training (ACDUTRA) 
or inactive duty training (INACDUTRA) in 1999 or 2000.

2.  With respect to his period of active duty in 2003, the 
veteran is entitled to the presumption of soundness with 
respect to his low back.

3.  The veteran's low back disorder clearly and unmistakably 
existed prior to his period of active service which began in 
2003.

4.  The low back disorder increased in severity during active 
duty service in 2003.

5.  The increase in severity of the low back disorder was not 
the natural progress of the disease.


CONCLUSION OF LAW

A low back disorder, diagnosed as degenerative disc disease 
with radiculopathy, pre-existed a period of active duty and 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1153, 5013(a), 
5103A  (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims service connection for a low back 
disorder, namely degenerative disc disease.  He asserts that 
he began having back pain after jumping off a truck while on 
duty with the United States Army Reserve in 1999.  He also 
asserts that this disability worsened when he reinjured his 
back playing volleyball during a period of active duty in 
2003.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).

Direct Service Connection Based on Reserves Service in 1999

With respect to Reserves members, diseases incurred or 
aggravated while performing ACDUTRA are eligible for service 
connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).  However, if performing INACDUTRA, only injuries 
sustained during that time are eligible for service 
connection.  Id.

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on ACDUTRA and had not 
established any service-connected disabilities from that 
period).

The veteran testified during his March 2006 hearing before RO 
personnel that his back was injured in 1999 when he felt a 
"pulsating pain in the lower back area" after he jumped off 
a vehicle.  He testified that he did not recall the exact 
date of the incident and that after a 15 minute break, "the 
pain went away" and did not bother him during the rest of 
the weekend.  He testified that he did not seek medical 
treatment at that time.  He stated that two or three weeks 
after the incident, although he was not exactly sure about 
that time frame either, he experienced the pain again and 
decided to go to VA for treatment.

The medical evidence establishes that the veteran currently 
suffers from a low back disorder, degenerative disc disease.  
As such, current disability is medically shown.  The 
question, however, is whether there exists a relationship 
between the veteran's current low back disorder and injury or 
disease incurred or aggravated during ACDUTRA or INACDUTRA.

There are no service medical records in 1999 which reveal low 
back disease or injury, and, as noted above, by the veteran's 
own admission, he did not seek treatment during his brief 
period of Reserves service in 1999.

A November 2000 military record noted that the veteran was 
placed on limited profile due to severe muscle spasm in the 
lower back.  The earliest record of VA treatment for low back 
pain is an August 2001 outpatient treatment record noting a 
history of back pain which restarted "last Sunday [after] 
playing volleyball."  An October 2001 outpatient record also 
noted complaint of back pain, and a December 2001 VA 
outpatient record noted a two-year history of intermittent 
back pain.  

Despite the veteran's contentions, there is no competent and 
persuasive evidence of a nexus between the veteran's current 
low back disorder and a disease or injury during ACDUTRA.  In 
addition, with respect to his service in 1999, the medical 
evidence does not show in-service incurrence or aggravation 
of the veteran's current low back disorder.

A June 2008 VA medical opinion noted that while there were 
several treatment records that noted that the veteran's low 
back pain began in 1999, there was no evidence, like a line 
of duty form, to suggest that a 1999 injury occurred in 
service.

The veteran's current low back disorder was not shown prior 
to 1999 or during a period of ACDUTRA or inactive duty 
training in 1999.  In fact, the earliest medical evidence of 
low back problems in the record is dated in 2000, over a year 
after the reported injury in 1999.  Therefore, there is no 
competent and persuasive evidence that the current low back 
disorder is related to an injury or disease incurred or 
aggravated during ACDUTRA or INACDUTRA.  Under these 
circumstances, the Board finds that the claim for direct 
service connection for a low back disorder based on ACDUTRA 
or INACDUTRA in 1999 must be denied.

Aggravation Based on Active Duty Service in 2003

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.  The presumption of soundness 
attaches only where there has been an induction examination 
in which the claimed disability was not detected.  Bagby v. 
Derwinski, 1 Vet. App. 255 (1991).  

The veteran asserts that a preexisting low back disorder 
worsened when he reinjured his back playing volleyball during 
a period of active duty in 2003.  In this case, there is no 
induction examination of record in conjunction with the 
veteran's 2003 period of service.  However, the VA may not 
penalize the veteran for this omission and, accordingly, it 
must accord him the presumption of soundness.  See Jensen v. 
Brown, 19 F.3d 1413 (Fed. Cir. 1994).

The language of the corresponding regulation, 38 C.F.R. 
§ 3.304(b), was amended during the pendency of this appeal, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005).  The amended regulation requires that VA, rather than 
the claimant, bear the burden of proving that the disability 
at issue pre-existed entry into service, and that the 
disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003).

In this case, there is clear and unmistakable evidence the 
veteran had a low back disorder that preexisted his period of 
military service in 2003.  Specifically, a June 2008 VA 
medical examiner asked to address this question concluded 
that the veteran's current low back diagnosis "more likely 
than not" preexisted service.  

While the 2008 examiner used an inapplicable standard (the 
correct standard being the clear and unmistakable standard 
referenced above), the support for his conclusion is, in 
part, what the Board believes makes the preexistence of a low 
back disorder clear and unmistakable.  

For example the 2008 examiner referenced a (pre-service) 2002 
VA magnetic resonance imaging (MRI) report, which revealed 
degenerative disc disease of the low back, in addition to a 
(pre-service) January 2002 EMG report, which showed L5 
radiculopathy and several references in the medical record 
that the veteran reported that his back pain began in 1999.  

Further, a June 2003 military medical record concluded that 
"the back pain appears to be preexistent to most recent 
activation to active duty," noting that the veteran had been 
under VA treatment more than two years prior to his 
activation.  Also, a November 2000 military medical record 
noted that he had back pain with severe muscle spasm, and he 
was placed on profile.  

August, October, and December 2001 medical records show 
complaints of, and treatment for, low back pain.  Based on 
the veteran's statements to medical professionals, in 
addition to the aforementioned treatment records and 
diagnostic reports, the Board finds that there is clear and 
unmistakable evidence the veteran had a low back disorder 
that preexisted his period of military service in 2003.

In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence that this preexisting 
condition was not aggravated by service.  A pre-existing 
disability or disease will be considered to have been 
aggravated by active service when there is an increase in 
disability during service, unless there is clear and 
unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a), (b).  

Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See Falzone v. Brown, 8 Vet. App. 
398, 402 (1995) (holding that the presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 
Vet. App. 292 (1991)).

In this case, the low back disorder did undergo an increase 
in severity during the veteran's period of active duty from 
January to September 2003.  A May 2003 treatment record noted 
that he reported an exacerbation of low back pain.  A service 
record noted that the day before, he reported that he had 
pain in his lower back after jumping and falling during a 
volleyball game.  This was described as a line of duty 
injury.  He was ordered to quarters for two days and was 
given a prescription for two days of Percocet.  An MRI 
revealed degenerative disc disease.  

A June 2003 medical record noted that the veteran's low back 
pain "has been increasing in intensity".  A July 2003 
medical record noted that he reported no improvement to back 
pain after an epidural steroid injection the previous month.  

Records after his period of active duty in 2003 revealed that 
he continued to complain of low back pain.  A November 2003 
service record noted that the veteran had persistent low back 
pain with limitation of movement which made him non-
deployable and limited his ordinary duties.  A June 2005 
military physical evaluation board (PEB) found that his low 
back disorder was incurred or aggravated while he was 
entitled to basic pay, was in the line of duty, and was the 
proximate result of performing his military duty.

Based on the evidence of record, there was an increase in 
disability of the low back disorder in service.  Prior to 
service, the veteran's low back complaints were intermittent; 
however, following the re-injury in service in May 2003, his 
back pain was described as "persistent," not intermittent.  
Further, medical records during his period of service noted 
that the symptoms were increasing in severity.  Post-service 
medical evidence also supports the conclusion that his low 
back symptomatology worsened during his period of service in 
2003.

As a result, since there was an increase in severity during 
service, the presumption of aggravation applies.  With regard 
to whether the veteran's low back disorder increased in 
disability beyond the natural progress of the disease in 
service, the standard which governs this question is the 
clear and unmistakable evidence standard since there is a 
presumption here that the pre-existing disability was 
aggravated because there was an increase in disability during 
service.  

The Board notes that the direct evidence on this point 
consists of (1) a negative opinion from a June 2008 VA 
examiner who provided the opinion, without further 
explanation, that the veteran's low back disorder "did not 
leave a permanent residuals it is a natural progression of 
the disease," and (2) a positive opinion from the military 
PEB that the veteran's low back disability was incurred or 
aggravated while he was entitled to basic pay, that it was in 
the line of duty, and that it was the proximate result of 
performing his military duty.

Although the Board may view the medical opinions of record as 
showing that the preponderance of the evidence is against a 
finding of increase in disability beyond the natural progress 
of the disease, given the fact that at least one medical 
opinion has opined that the low back disorder was aggravated 
in service, the Board is unable to find the competent 
evidence rises to the level of clear and unmistakable 
evidence as to this question.  

In sum, there is no clear and unmistakable evidence that the 
increase in disability during service was due to the natural 
progression of the disease.  This is particularly true as the 
medical evidence clearly shows that the veteran reinjured his 
back and underwent treatment, including steroid injections 
and a limited profile, during his period of service in 2003.  

Under the applicable statute, regulation, and judicial 
holdings, the veteran's low back disorder, which preexisted 
his 2003 service, is considered to have been aggravated 
during his active duty service.

For the reasons and bases set forth above, the Board finds 
that the claim for service connection for a low back 
disorder, diagnosed as degenerative disc disease with 
radiculopathy, is granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  




ORDER

Entitlement to service connection for a low back disorder, 
diagnosed as degenerative disc disease with radiculopathy is 
granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


